               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 TERRY S. SHANNON,

                       Petitioner,
                                                     Case No. 14-CV-980 -JPS-JPS
 v.

 WILLIAM J. POLLARD,
                                                                     ORDER
                       Respondent.


       On August 11, 2014, Petitioner filed a petition for a writ of habeas

corpus. (Docket #1). The case was stayed and held in abeyance for over

three and a half years while Petitioner exhausted his remedies in state court.

See (Docket #30). When the stay was finally lifted, Petitioner did not comply

with the Court’s deadlines, resulting in various delays, including a default

judgment that was ultimately vacated. See (Docket #36, #38, #43). Petitioner

finally filed a brief in support of his petition for habeas corpus on June 18,

2018. (Docket #41). Respondent timely opposed the petition, (Docket #45),

and Petitioner failed to reply. See (Docket #46) (letter from Petitioner stating

that he would miss his reply deadline because his jailhouse lawyer had been

transferred to another facility, taking with him Petitioner’s legal

documents). Since then, despite having ample time, there has been

absolutely no word from Petitioner. The Court will, therefore, address the

merits of the case.

       Petitioner brings this petition for a writ of habeas corpus to challenge

a state court homicide conviction arising from Racine County Circuit Court

Case Number 2006CF594. He proceeds on the following grounds for relief:

First, that the jury should have been properly instructed on the issue of self-



 Case 2:14-cv-00980-JPS Filed 07/01/20 Page 1 of 19 Document 48
defense; second, that his trial and appellate counsel were ineffective for

failing to request proper jury instructions and failing to raise that issue on

appeal. See (Docket #27 at 6–7).1 For the reasons explained below,

Petitioner’s habeas petition will be denied, and this action will be

dismissed.

1.     STANDARD OF REVIEW

       State criminal convictions are generally considered final. Review

may be had in federal court only on limited grounds. To obtain habeas relief

from a state conviction, 28 U.S.C. § 2254(d)(1) (as amended by the

Antiterrorism and Effective Death Penalty Act (“AEDPA”)) requires the

petitioner to show that the state court’s decision on the merits of his

constitutional claim was contrary to, or involved an unreasonable

application of, clearly established federal law as determined by the United

States Supreme Court. 28 U.S.C. § 2254(d)(1); Brown v. Payton, 544 U.S. 133,

141 (2005). The burden of proof rests with the petitioner. Cullen v. Pinholster,

563 U.S. 170, 181 (2011). The relevant decision for this Court to review is

that of the last state court to rule on the merits of the petitioner’s claim.

Charlton v. Davis, 439 F.3d 369, 374 (7th Cir. 2006).

       A state-court decision runs contrary to clearly established Supreme

Court precedent “if it applies a rule that contradicts the governing law set

forth in [those] cases, or if it confronts a set of facts that is materially

indistinguishable from a decision of [the Supreme] Court but reaches a

different result.” Brown, 544 U.S. at 141. Similarly, a state court



       1 The Court also identified claims regarding trial counsel’s failure to file a
Brady motion and the government’s failure to divulge Brady materials; however,
Plaintiff’s brief in support of his petition did not address these issues at all, so the
Court does not address them here.


                           Page 2 of 19
 Case 2:14-cv-00980-JPS Filed 07/01/20 Page 2 of 19 Document 48
unreasonably applies clearly established Supreme Court precedent when it

applies that precedent to the facts in an objectively unreasonable manner.

Id.; Bailey v. Lemke, 735 F.3d 945, 949 (7th Cir. 2013).

       The AEDPA undoubtedly mandates a deferential standard of

review. The Supreme Court has “emphasized with rather unexpected

vigor” the strict limits imposed by Congress on the authority of federal

habeas courts to overturn state criminal convictions. Price v. Thurmer, 637

F.3d 831, 839 (7th Cir. 2011). It is not enough for the petitioner to prove the

state courts were wrong; he must also prove they acted unreasonably.

Harrington v. Richter, 562 U.S. 86, 101 (2005); Campbell v. Smith, 770 F.3d 540,

546 (7th Cir. 2014) (“An ‘unreasonable application of’ federal law means

‘objectively unreasonable, not merely wrong; even ‘clear error’ will not

suffice.’”) (quoting White v. Woodall, 572 U.S. 415, 419 (2014)).

       Indeed, the petitioner must demonstrate that the state court decision

is “so erroneous that ‘there is no possibility fairminded jurists could

disagree that the state court’s decision conflicts with [the Supreme] Court’s

precedents.’” Nevada v. Jackson, 569 U.S. 505, 508–09 (2013) (quoting

Harrington, 562 U.S. at 102). The state court decisions must “be given the

benefit of the doubt.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002); Hartjes v.

Endicott, 456 F.3d 786, 792 (7th Cir. 2006). Further, when a state court applies

general constitutional standards, it is afforded even more latitude under the

AEDPA in reaching decisions based on those standards. Knowles v.

Mirzayance, 556 U.S. 111, 123 (2009); Yarborough v. Alvarado, 541 U.S. 652, 664

(2004) (“[E]valuating whether a rule application was unreasonable requires

considering the rule’s specificity. The more general the rule, the more

leeway courts have in reaching outcomes in case-by-case determinations.”).




                           Page 3 of 19
 Case 2:14-cv-00980-JPS Filed 07/01/20 Page 3 of 19 Document 48
       As the Supreme Court has explained, “[i]f this standard is difficult

to meet, that is because it was meant to be.” Harrington, 562 U.S. at 102.

Indeed, Section 2254(d) stops just short of “imposing a complete bar on

federal-court relitigation of claims already rejected in state proceedings.”

See id. This is so because “habeas corpus is a ‘guard against extreme

malfunctions in the state criminal justice systems,’ not a substitute for

ordinary error correction through appeal.” Id. at 102–03 (quoting Jackson v.

Virginia, 443 U.S. 307, 332 n.5 (1979) (Stevens, J., concurring)).

       A federal court may also grant habeas relief on the alternative

ground that the state court’s adjudication of a constitutional claim was

based upon an unreasonable determination of the facts in light of the

evidence presented. 28 U.S.C. § 2254(d)(2). The underlying state court

findings of fact and credibility determinations are, however, presumed

correct. Newman v. Harrington, 726 F.3d 921, 928 (7th Cir. 2013). The

petitioner overcomes that presumption only if he proves by clear and

convincing evidence that those findings are wrong. 28 U.S.C. § 2254(e)(1);

Campbell, 770 F.3d at 546. “A decision ‘involves an unreasonable

determination of the facts if it rests upon factfinding that ignores the clear

and convincing weight of the evidence.’” Bailey, 735 F.3d at 949–50 (quoting

Goudy v. Basinger, 604 F.3d 394, 399–400 (7th Cir. 2010)). “‘[A] state-court

factual determination is not unreasonable merely because the federal

habeas court would have reached a different conclusion in the first

instance.’” Burt v. Titlow, 571 U.S. 12, 18 (2013) (quoting Wood v. Allen, 558

U.S. 290, 301 (2010)). If shown, an unreasonable factual determination by

the state court means that this Court must review the claim in question de

novo. Carlson v. Jess, 526 F.3d 1018, 1024 (7th Cir. 2008).




                           Page 4 of 19
 Case 2:14-cv-00980-JPS Filed 07/01/20 Page 4 of 19 Document 48
2.     RELEVANT BACKGROUND

       2.1        Factual Background

       On May 7, 2006, Benny Smith (“Smith”) and three of his friends

(collectively, “the Group”) were on their way home from a nightclub in

Racine, Wisconsin. The Group had just exchanged numbers with two

women, Tamara Miller (“Miller”) and Shenita Whitnell (“Whitnell”), with

whom they intended to meet up later in the night. First, however, the Group

stopped in the parking lot of an International House of Pancakes (“IHOP”).

During this detour to the IHOP parking lot, Smith saw Shannon, the

petitioner in this case. Smith and Shannon knew each other and exchanged

heated words.

       Shortly thereafter, the Group left the IHOP parking lot in order to

meet up with Miller and Whitnell on College Avenue. The Group waited

for the women in a vehicle, which was driven by Smith. Miller and Whitnell

arrived at the meeting point on College Avenue, and Miller approached the

Group’s vehicle. As she did, another car, driven by Shannon and his brother

Antonio, pulled up next to the Group’s vehicle. Shots were immediately

fired. Forensic evidence later revealed that three guns were involved, and

shots were fired from both vehicles. Smith was shot in the head and died.

Shannon and Antonio were charged with Smith’s murder.

       2.2        Procedural Background

       The Shannon brothers were each offered, and accepted, a plea to

second-degree reckless homicide. However, shortly before they were to be

sentenced, they each withdrew their pleas, claiming ineffective assistance

of counsel. The state court permitted the withdrawal, and the parties

proceeded to trial on first-degree intentional homicide charges under Wis.

Stat. § 940.01.


                           Page 5 of 19
 Case 2:14-cv-00980-JPS Filed 07/01/20 Page 5 of 19 Document 48
       At trial, Shannon’s theory of the case was that he did not shoot Smith

and was not guilty of first-degree homicide; he contended that one of the

people in Smith’s own vehicle shot him. In the alternative, Shannon claimed

that if he did shoot Smith, it was because Shannon reasonably believed that

he was in danger of imminent death or great bodily harm and also

reasonably believed that deadly force was necessary to prevent the

imminent death or great bodily harm. This is known as an assertion of

“complete self-defense”—if the jury found that Shannon’s beliefs were

reasonable, then his first-degree homicide charge would be completely

excused. Wis. Jury Instructions – Crim. 805; Wis. Stat. § 939.48(1).

       The Court pauses here to provide some context regarding

Wisconsin’s statutory scheme for homicide and self-defense, as it is the

source of considerable confusion in the petitioner’s briefing. First-degree

intentional homicide, which Shannon was charged with, occurs where an

accused “causes the death of another human being with intent to kill that

person or another.” Wis. Stat. § 940.01(1)(a). Second-degree intentional

homicide carries the same requirement, but is available where, “the state

fails to prove beyond a reasonable doubt [or otherwise concedes] that the

mitigating circumstances specified in s[ection] 940.01(2) did not exist.” Wis.

Stat. § 940.05(1). Second-degree intentional homicide is not to be confused

with second-degree reckless homicide, which Shannon was originally

offered as a plea, and which occurs if an individual “recklessly causes the

death of another human being.” Wis. Stat. § 940.06(1).

       The circumstances under which a first-degree intentional homicide

offense would be decreased to a second-degree intentional homicide

offense are as follows: (1) adequate provocation; (2) unnecessary defensive

force; (3) the prevention of a felony; and (4) coercion or necessity. Wis. Stat.


                           Page 6 of 19
 Case 2:14-cv-00980-JPS Filed 07/01/20 Page 6 of 19 Document 48
§ 940.01(2). In other words, if a defendant “cause[d] the death of another

human being with intent to kill that person,” but one of the four

enumerated mitigating circumstances existed, then that person should be

convicted of second-degree intentional homicide, rather than first-degree

intentional homicide. Wis. Stat. §§ 940.01(1)(a), (2); 940.05. “The difference

between the two degrees of [intentional] homicide is the presence or

absence of mitigating circumstances.” State v. Head, 648 N.W.2d 413, 429

(Wis. 2002).

       Although the statute provides for four different mitigating

circumstances, in this case, only the “unnecessary defense force” mitigation

comes into play. This can be characterized as a “partial self-defense.” As

discussed above, complete self-defense to first-degree intentional homicide

exists if the defendant reasonably believed that his life or limb were in

danger and reasonably believed that deadly force was necessary to avoid

that risk. Wis. Stat. § 939.48(1); Head, 648 N.W.2d at 429. By contrast, partial

self-defense to first-degree intentional homicide—one that would decrease

first-degree intentional homicide to second-degree intentional homicide—

exists if the defendant actually believed that he was in imminent danger and

actually believed that deadly force was necessary, even if that belief was

objectively unreasonable. Wis. Stat. § 940.01(2)(b). In other words, if a jury

determined that either of defendant’s beliefs were ridiculous but honestly

held, then his culpability would be deemed mitigated and he should be

convicted of second-degree intentional homicide.

       As the discussion above demonstrates, a second-degree intentional

homicide conviction directly follows from a mitigating circumstance, and

in this case, the potential mitigating circumstance would have been

unnecessary defense force—which the Court has described as “partial self-


                           Page 7 of 19
 Case 2:14-cv-00980-JPS Filed 07/01/20 Page 7 of 19 Document 48
defense.” Wis. Stat. § 940.05(1). Thus, in order for the jury to have properly

considered a partial self-defense instruction, it must have been able to

convict on second-degree intentional homicide. In this case, however,

Shannon did not request that second-degree intentional homicide be

included on the verdict form (a practice known as requesting the jury to

consider the “lesser included offense”). This meant that the jury was not

instructed on second-degree intentional homicide, and therefore had no

occasion to consider any mitigating circumstances.

       At the jury instruction conference, Shannon’s attorney told the trial

court that he had discussed with his client the ramifications of failing to

request the “lesser included offense” on the verdict form, and that they

were firm on their conviction to “go for broke” on the first-degree homicide

charge. See State v. Shannon, 2015AP922, 2016 WL 7177463, at *2 (Wis. Ct.

App. Dec. 7, 2016). At trial, the jury found Shannon guilty of first-degree

murder. The jury found that the complete defense did not apply.

       After a few procedural detours, Shannon filed a post-conviction

motion regarding the jury instructions in his case. Shannon’s primary

argument demonstrates much confusion: he repeatedly contends that a

partial self-defense instruction should have been given, without regard for

the fact that this would only have been proper if he had also requested a

second-degree intentional homicide charge. This argument led the state

courts to consider the issue as part of his ineffective assistance of counsel

claims for failing to request a second-degree intentional homicide charge,

and for failing to raise the issue on appeal. However, folded into this claim

was an argument that the jury was not properly instructed on how to

consider the State’s burden with regard to the self-defense argument, in

violation of Shannon’s due process rights.


                           Page 8 of 19
 Case 2:14-cv-00980-JPS Filed 07/01/20 Page 8 of 19 Document 48
       A post-conviction hearing was held pursuant to State v. Machner, 285

N.W.2d 905, 908–09 (Wis. Ct. App. 1979), which is a prerequisite in

Wisconsin for a defendant to proceed on an ineffective assistance of counsel

claim on appeal. At the hearing, trial counsel testified that he had acted

strategically in deciding not to request the lesser-included offense in the

jury instruction, because it would have entailed including evidence of prior

shootings between the parties, which could have been prejudicial. See State

v. Shannon, 2016 WL 7177463, at *2. Moreover, trial counsel articulated a “go

for broke” approach with regard to the singular first-degree intentional

homicide charge, particularly in light of the fact that Shannon had

withdrawn his plea as to a second-degree reckless homicide charge. Id.

       In light of the Machner hearing, the trial court determined that trial

counsel was not deficient for failing to request the second-degree

intentional homicide offense (and the subsequent mitigating instruction)

because there was a sound legal strategy undergirding the decision to only

request first-degree intentional homicide. Accordingly, post-conviction

counsel was not inadequate for failing to raise the issue on appeal. Shannon

appealed the decision, and the Wisconsin Court of Appeals affirmed the

trial court’s decision. Id. The Wisconsin Supreme Court denied review.

3.     ANALYSIS

       3.1    Due Process Issue Regarding Jury Instructions

       At the outset, the Court must determine whether Shannon

procedurally defaulted on his claim that his due process rights were

violated by the jury instructions presented at trial. (Docket #45 at 10–12).

This Court cannot consider Shannon’s habeas claim unless it has first been

“fully and fairly presented. . .to the state appellate courts,” thereby giving

the courts a “meaningful opportunity to consider the substance of the


                           Page 9 of 19
 Case 2:14-cv-00980-JPS Filed 07/01/20 Page 9 of 19 Document 48
claim[] that he later presents in his federal challenge.” Bintz v. Bertrand, 403

F.3d 859, 863 (7th Cir. 2005); 28 U.S.C. § 2254(b)(1)(A). Fair presentment

requires that the petitioner apprise the state courts of the constitutional

nature of the claim, but it “does not require hypertechnical congruence

between the claims made in the federal and state courts; it merely requires

that the factual and legal substance remain the same.” Anderson v. Benik, 471

F.3d 811, 814–15 (7th Cir. 2006) (citation omitted). The Seventh Circuit

considers the following factors to determine whether the issue was

adequately presented to the state judiciary:

       1) whether the petitioner relied on federal cases that engage
       in a constitutional analysis; 2) whether the petitioner relied on
       state cases which apply a constitutional analysis to similar
       facts; 3) whether the petitioner framed the claim in terms so
       particular as to call to mind a specific constitutional right; and
       4) whether the petitioner alleged a pattern of facts that is well
       within the mainstream of constitutional litigation.

Ellsworth v. Levenhagen, 248 F.3d 634, 639 (7th Cir. 2001).

       The Court finds that Shannon has not procedurally defaulted on the

issue of whether the state court failed to properly give self-defense

instructions in violation of his due process rights. Shannon devoted a

substantial portion of his state court submission to arguing that the jury

instructions did not require the State to meet its burden in disproving that

he acted in self-defense. See (Docket #34-8 at 6, 13, 15–16). Before this Court,

Shannon again raised the deficiency, contending that the jury instructions

were written in such a way that jurors were “at liberty to stop deliberating

and find Shannon guilty, notwithstanding the generic self-defense

instruction.” (Docket #41 at 7).




                          Page 10 of 19
Case 2:14-cv-00980-JPS Filed 07/01/20 Page 10 of 19 Document 48
      Although Shannon did not identify any federal cases at the state

level discussing due process, he did refer to the issue of due process as it

related to the improper jury instructions before the state court. See (Docket

#34-8 at 3–4) (Shannon’s table of authorities, citing the Sixth Amendment

“due process” right regarding jury instructions). Moreover, Shannon’s

arguments before the state court clearly describe an issue with the

adequacy of the jury instructions, which is familiar enough to hearken a

due process violation. See e.g., Ross v. State, 211 N.2.2d 827, 833 (Wis. 1970)

(evaluating whether “the standard used for determining whether a lesser

included offense be submitted to the jury is. . .a denial of due process.”).

This sufficiently raises the specter of a due process violation, both before

the state court and this Court. (Docket #34-8 at 6–16); Perruquet v. Briley, 390

F.3d 505, 512 (7th Cir. 2004) (holding that a petitioner drew “enough of a

connection    between     his   right   to   due    process    and    the   trial

court’s. . .instructional errors” to state cognizable habeas claim). The Court

will therefore proceed with evaluating Shannon’s due process claim that

the jury was not properly instructed on his claim of self-defense.

      Due process requires the state to “prove every element of the offense,

and a jury instruction violates due process if it fails to give effect to that

requirement.” Middleton v. McNeil, 541 U.S. 433, 437 (2004). However, “not

every ambiguity, inconsistency, or deficiency in a jury instruction rises to

the level of a due process violation.” Id. Rather, the instruction must have

been so woefully inadequate that it tainted the entire trial. Id. (citing Estelle

v. McGuire, 502 U.S. 62, 72 (1991)). Accordingly, courts must view the

deficiency “in the context of the overall charge.” Id. (citations and

quotations omitted). The burden on the petitioner is heavy—he must show

a “‘reasonable likelihood’ that the jury applied the instruction in a way that


                          Page 11 of 19
Case 2:14-cv-00980-JPS Filed 07/01/20 Page 11 of 19 Document 48
relieved the State of its burden of proving every element of the crime

beyond a reasonable doubt.” Waddington v. Sarausad, 555 U.S. 179, 191

(2009) (quoting Estelle, 502 U.S. at 72).

         Here, much of Shannon’s argument is based on his mistaken

understanding of the law. He believes that a partial self-defense

instruction—without a second-degree intentional homicide instruction—

should have been given. However, as the Court’s discussion in Section 2.2

makes clear, this is simply not possible. The lack of instruction on partial

self-defense (which would have concerned what Shannon actually

believed) was in keeping with the fact that Shannon elected not to request

the lesser-included offense of second-degree intentional homicide. The

constitutionality of that legal tactic will be evaluated as an ineffective

assistance of counsel claim in Section 3.2, below. Suffice it to say, as far as

the fairness of the trial was concerned, the jury instructions were not an

issue.

         To the extent that Shannon alleges that the jury members were not

properly instructed on the State’s burden regarding complete self-defense,

and were instructed in such a way as to preclude findings on the issue of

self-defense, (Docket #41 at 7–8), this argument is procedurally defaulted,

as it appears nowhere in Shannon’s state submissions. But this is no great

loss, as the argument is wholly without merit. The transcripts reflect that

the trial court appropriately and thoroughly advised the jury on the issue

of self-defense—including stating that a reasonable mistake still qualifies

as self-defense, and that the burden lies with the State to disprove self-

defense. (Docket #34-26 at 137:12–138:15). After explaining what complete

self-defense entailed and where the burden fell, the trial court instructed

that:


                          Page 12 of 19
Case 2:14-cv-00980-JPS Filed 07/01/20 Page 12 of 19 Document 48
       If you are satisfied beyond a reasonable doubt that all the
       elements of party to the crime of first degree intentional
       homicide and discharging a firearm from a vehicle—and I
       will read that instruction to you next—if those have been
       proved and the defendant did not act lawfully in self-
       defense, you should find the defendant guilty. If you are not
       so satisfied, you must find the defendant not guilty.

Id. at 138:16–23. It is clear, from the trial transcript, the that jury was made

aware of the existence and details of the self-defense argument, the effect

that it would have on the first-degree homicide offense, and the fact that

the burden fell to the State to disprove it. The fact that the jury found

Shannon guilty means that they found that the State adequately disproved

the self-defense argument. While it may be true that the instructions could

have been clearer—perhaps with another, more explicit statement that the

self-defense argument completely excused the first-degree homicide

offense—the totality of the instructions are not so inadequate that they

relieved the State of the burden of proving its case beyond a reasonable

doubt. Waddington, 555 U.S. at 191.

       Shannon also takes issue with the jury instructions regarding

whether he acted “lawfully in self-defense.” Shannon suggests that this

wording could prompt the jury to conclude that he could act “unlawfully”

in self-defense. This is an unnecessarily tortured reading of the jury

instructions, particularly because, prior to instructing the jury to determine

whether Shannon acted “lawfully in self-defense,” the trial court described

exactly what lawful self-defense entailed. In short, there was no due process

violation with the jury instructions.




                          Page 13 of 19
Case 2:14-cv-00980-JPS Filed 07/01/20 Page 13 of 19 Document 48
      3.2    Ineffective Assistance of Counsel Claims

      The Court of Appeal’s Blake opinion neatly summarizes the

standards applicable to Shannon’s claims of ineffective assistance:

             A party asserting ineffective assistance of counsel
      bears the burden of establishing two elements: (1) that his trial
      counsel's performance fell below objective standards for
      reasonably effective representation, and (2) that counsel's
      deficiency prejudiced the defense. Strickland v. Washington,
      466 U.S. 668, 687–88 . . . (1984)[.]
             To satisfy the first element of the Strickland test,
      appellant must direct the Court to specific acts or omissions
      by his counsel. In that context, the Court considers whether in
      light of all the circumstances counsel’s performance was
      outside the wide range of professionally competent
      assistance. The Court’s assessment of counsel’s performance
      is “highly deferential[,] . . . indulg[ing] a strong presumption
      that counsel’s conduct falls within the wide range of
      reasonable professional assistance[.]” [Id. at 689.]
             ...
             To satisfy the second Strickland element, appellant
      must show that there is a reasonable probability that, but for
      counsel’s errors, the result of the proceedings would have
      been different, such that the proceedings were fundamentally
      unfair or unreliable. A reasonable probability is defined as
      one that is sufficient to undermine confidence in an outcome.

Blake v. United States, 723 F.3d 870, 879 (7th Cir. 2013) (citations and

quotations omitted).

      The Strickland test, layered underneath the above-described

standard of review, produces the following question for the Court to

answer: whether the Wisconsin Court of Appeals’ ruling on Shannon’s

claims represents an unreasonable application of the already extremely

deferential Strickland standard. Harrington, 562 U.S. at 101. As Blake

explains, claims of ineffective assistance are already assessed with



                          Page 14 of 19
Case 2:14-cv-00980-JPS Filed 07/01/20 Page 14 of 19 Document 48
deference to the defendant’s counsel. Presenting such claims in the context

of a habeas proceeding means that Shannon must not only prove that the

Wisconsin Court of Appeals’ analysis was wrong, but additionally that it

was “so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fair-minded

disagreement.” Id. at 103; id. at 105 (“The standards created by Strickland

and § 2254(d) are both highly deferential, and when the two apply in

tandem, review is doubly so[.]”) (citations and quotations omitted). To the

extent Shannon seeks to show that the Wisconsin Court of Appeals’

decision was based on an “unreasonable determination of the fact” under

28 U.S.C. 2254(d)(2), he must do more than merely show that the evidence

is debatable. Wood v. Allen, 558 U.S. 290, 303 (2010). He most show that “the

state court determined an underlying factual issue against the clear and

convincing weight of the evidence.” Ben-Yisrayl v. Buss, 540 F.3d 542, 549

(7th Cir. 2008). Additionally, in the context of a Strickland analysis, he must

show that this unreasonable evidentiary finding resulted in prejudice. Id. at

550.

       Shannon’s arguments do not carry the burden on this issue. He asks

the Court to find that it was an error for his trial counsel to fail to include

the partial self-defense jury instruction but, as the preceding discussion of

Wisconsin law in Section 2.2 makes clear, the partial self-defense instruction

is only available if the parties request a finding on the lesser-included

offense. The Wisconsin Court of Appeals reviewed the record from the trial

court, which included transcripts of the trial and post-conviction hearings,

and determined that it was sound trial strategy not to request the lesser-

included offense. Specifically, it provided the following analysis:




                          Page 15 of 19
Case 2:14-cv-00980-JPS Filed 07/01/20 Page 15 of 19 Document 48
      While evidence did exist to support the assertion of imperfect
      self-defense, Shannon purposely and strategically decided,
      with advice of counsel, not to assert the affirmative defense of
      imperfect self-defense. . . Where a defendant, as a matter of
      strategy, does not request a lesser-included offense, the
      defendant cannot later claim error in the instructions. . . An
      “all-or-nothing” approach has been recognized in Wisconsin
      courts as a reasonable strategic decision whereby defense
      counsel excludes a lesser-included offense to force the jury
      into an acquittal by denying them a second option to
      convict. . . A defendant has a right to “go-for-broke” or
      employ an “all-or-nothing” defense, but if that strategic
      decision fails, it is not deficient performance. . .

      Shannon's primary strategy to the State's charge of first-
      degree intentional homicide was to show that someone in
      Smith's car caused Smith's death; his secondary strategy was
      that even if he caused Smith's death, it occurred under the
      privilege of perfect self-defense, i.e., that he reasonably
      believed his life was in imminent danger and he reasonably
      believed that it was necessary to use force which was
      intended or likely to cause death. If Shannon had been
      successful on either strategy, he would have walked out of the
      courtroom a free man.

      Shannon was aware of and considered his right to have
      second-degree intentional homicide on the verdict. Shannon
      agreed with the advice of his counsel and chose an “all-or-
      nothing” strategy of going to trial solely on first-degree
      intentional homicide. Shannon's strategy was to beat the
      charge of first-degree intentional homicide by convincing the
      jury that the State did not meet its burden to prove that
      Shannon caused the death of Smith. Shannon's secondary
      strategy, that he acted in perfect self-defense, was also
      reasonable given the amount of gunfire coming out of the
      Smith vehicle.

2016 WL 7177463, at *3–*4 (citations and quotations omitted).

      On review of the Wisconsin Court of Appeals’ analysis of the case,

the Court cannot say that it erred in concluding that trial and appellate


                          Page 16 of 19
Case 2:14-cv-00980-JPS Filed 07/01/20 Page 16 of 19 Document 48
counsel acted reasonably under Strickland. Certainly, in his briefing before

this Court, Shannon is demonstrably confused about when partial self-

defense can be requested. But the record supports a conclusion that

Shannon agreed to the decision not to request the lesser-included offense as

part of the trial strategy. (Docket #34-28 at 61:7–14). And—crucially—

Wisconsin state courts hold that this is type of strategy is legitimate and

reasonable. State v. Kimbrough, 630 N.W.2d 752, 760 (Wis. Ct. App. 2001).

Therefore, the decision not to request the partial self-defense was

appropriate, because it was part of the larger strategy to “go for broke.” The

record does not reveal unreasonable conduct on the part of the trial attorney

that would give rise to a Sixth Amendment violation—consequentially,

there is no basis for liability on the part of post-conviction counsel for failing

to raise the issue of ineffective assistance of counsel.

4.     CONCLUSION

       For the reasons explained above, the Court finds that Petitioner’s

asserted grounds for relief are without merit. The Wisconsin state courts

did not err in their conclusions of law and fact regarding trial counsel’s

failure to raise the partial self-defense instruction, and appellate counsel’s

failure to raise that issue on appeal. Nor is there any evidence in the record

to support a claim that Petitioner’s due process rights were violated by the

jury instructions.

       Under Rule 11(a) of the Rules Governing Section 2254 Cases, “the

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” To obtain a certificate of

appealability under 28 U.S.C. § 2253(c)(2), Petitioner must make a

“substantial showing of the denial of a constitutional right” by establishing

that “reasonable jurists could debate whether (or, for that matter, agree


                           Page 17 of 19
 Case 2:14-cv-00980-JPS Filed 07/01/20 Page 17 of 19 Document 48
that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations

omitted). As the Court discussed above, no reasonable jurists could debate

whether the petition has merit. The Court must, therefore, deny Petitioner

a certificate of appealability.

       Finally, the Court closes with some information about the actions

that Petitioner may take if he wishes to challenge the Court’s resolution of

this case. This order and the judgment to follow are final. A dissatisfied

party may appeal this Court’s decision to the Court of Appeals for the

Seventh Circuit by filing in this Court a notice of appeal within 30 days of

the entry of judgment. See Fed. R. App. P. 3, 4. This Court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the 30-day deadline. See Fed. R.

App. P. 4(a)(5)(A). Moreover, under certain circumstances, a party may ask

this Court to alter or amend its judgment under Federal Rule of Civil

Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil

Procedure 60(b). Any motion under Federal Rule of Civil Procedure 59(e)

must be filed within 28 days of the entry of judgment. The Court cannot

extend this deadline. See Fed. R. Civ. P. 6(b)(2). Any motion under Federal

Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The Court

cannot extend this deadline, either. See id. A party is expected to closely

review all applicable rules and determine what, if any, further action is

appropriate in a case.




                          Page 18 of 19
Case 2:14-cv-00980-JPS Filed 07/01/20 Page 18 of 19 Document 48
      Accordingly,

      IT IS ORDERED that Petitioner’s petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 (Docket #1) be and the same is hereby

DENIED;

      IT IS FURTHER ORDERED that a certificate of appealability as to

Petitioner’s petition be and the same is hereby DENIED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 1st day of July, 2020.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                          Page 19 of 19
Case 2:14-cv-00980-JPS Filed 07/01/20 Page 19 of 19 Document 48
